Citation Nr: 0031969	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 
19, 1997, for the award of service connection for PTSD, to 
include on the basis of clear and unmistakable error in 
rating decisions issued in March 1971 and December 1980.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO granted service connection for PTSD in a June 1997 
rating decision and assigned a 30 percent disability rating.  
The RO notified the veteran of that decision by letter dated 
July 1, 1997.  

2.  Neither the veteran nor his representative expressed in 
writing disagreement with the disability evaluation until the 
November 1997 personal hearing.  The veteran's testimony, 
reduced to writing in the hearing transcript, was accepted as 
a notice of disagreement on the issue of the disability 
percentage awarded in the June 1997 rating decision.    

3.  In April 1998, the RO issued a supplemental statement of 
the case that addressed the issue of entitlement to an 
increased disability evaluation.  The accompanying letter 
dated April 22, 1998, advised the veteran that if the 
supplemental statement of the case contained a new issue, he 
must file a substantive appeal within 60 days in order to 
perfect the appeal.  

4.  The RO received the veteran's substantive appeal with 
respect to the issue of an increased disability evaluation 
for PTSD on February 11, 1999.  There was no previous 
correspondence from the veteran or his representative 
requesting an extension of time to perfect his appeal.  

5.  In a June 1997 rating decision, the RO awarded service 
connection for PTSD effective from February 19, 1997, the 
date of receipt of the veteran's only claim for PTSD.

6.  In a March 1971 rating decision, the RO denied service 
connection for undifferentiated schizophrenia.  In a December 
1980 rating decision, the RO found no new and material 
evidence to reopen the claim for a nervous disorder.  The RO 
notified the veteran of each rating decision, but he did not 
initiate an appeal. 

7.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the March 1971 and December 1980 
rating decisions.     


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal of the June 
1997 rating decision with respect to the issue of an 
increased disability evaluation.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.301, 
20.302(b), 20.303 (2000).   

2.  The criteria for an effective date earlier than February 
19, 1997 for the award of service connection for PTSD, to 
include on the basis of clear and unmistakable error in March 
1971 and December 1980 rating decisions, have not been met.  
38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.105, 
3.400 (2000).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The veteran seeks a disability rating greater than 30 percent 
for PTSD.  However, the Board finds that it is not necessary 
to address the merits of that claim because the veteran 
failed to timely perfect his appeal on that issue.   

Appellate review is initiated by a notice of disagreement and 
completed substantive appeal after a statement of the case 
has been furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999).    

A notice of disagreement is timely filed if it is received 
within one year from the date of notification of the 
determination at issue.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative  determination by the agency of original 
jurisdiction and a desire to contest the result.  If the RO 
gave notice that adjudicative determinations were made on 
several issues at the same time, the claimant must identify 
the specific determination with which he disagrees.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.  

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
his claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. 
§ 7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  Regulations further 
specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3) and (5); 38 C.F.R. § 
20.202.  

In a June 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating effective from February 19, 1997.  The RO notified the 
veteran of that decision by letter dated July 1, 1997.  In 
July 1997, the veteran submitted a statement in which he 
expressed disagreement only with the effective date of the 
award.  The RO construed this a claim of clear and 
unmistakable error in prior rating decisions, and issued a 
rating decision in August 1997 in which the RO found no such 
clear and unmistakable error.  In September 1997, the veteran 
submitted a statement in which he indicated that he still 
disagreed with the RO's decision.  The October 1997 statement 
of the case addressed only the issue of entitlement to an 
earlier effective date, to include possible clear and 
unmistakable error in prior decisions.  

During the November 1997 local hearing, the veteran indicated 
that he also disagreed with the disability evaluation 
assigned in the June 1997 rating decision.  This hearing 
testimony was accepted as a notice of disagreement on that 
issue.  In April 1998, the Hearing Officer issued a decision 
and supplemental statement of the case that addressed the 
issue of entitlement to an earlier effective date, to include 
possible clear and unmistakable error in previous decision, 
as well as the issue of entitlement to an increased 
disability evaluation.  The accompanying letter dated April 
22, 1998, advised the veteran that if the supplemental 
statement of the case contained a new issue, he must file a 
substantive appeal within 60 days in order to perfect the 
appeal.  The RO received a substantive appeal with respect to 
the issue of an increased disability evaluation on February 
11, 1999.    

In this case, the veteran had one year from the date of 
notification of the rating decision on July 1, 1997, or 60 
days from the date of issuance of the supplemental statement 
of the case on April 22, 1998, in which to perfect his 
appeal.  The RO received the appeal clearly after the 
expiration of the applicable time limits.  There was no 
correspondence from the veteran or his representative that 
could have been accepted as a substantive appeal or that 
requested an extension of time to perfect his appeal.

In his August 2000 statement, the veteran asserts that he was 
always in disagreement with the disability rating assigned in 
the June 1997 rating decision and that his November 1997 
personal testimony should be accepted as his substantive 
appeal.  However, a reading of any of the correspondence 
submitted prior to the hearing fails to find any written 
expression of disagreement with the disability evaluation.  
When the veteran expressed such disagreement during the 
hearing, the RO accepted that testimony as the notice of 
disagreement.  Regulations specify that an appeal is 
completed when a substantive appeal is received after the 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  Because the hearing testimony was 
accepted as a notice of disagreement and the supplemental 
statement of the case was issued thereafter, the same 
November 1997 hearing testimony necessarily cannot also be 
accepted as the substantive appeal.  

In summary, the Board finds that the veteran did not timely 
perfect an appeal of the June 1997 rating decision with 
respect to the disability rating assigned for PTSD.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.301, 20.302(b), 20.303.  Accordingly, the appeal is 
denied.     
  
The Board emphasizes that, if the appeal is not timely 
perfected, the veteran's statements during the November 1997 
hearing must be construed as an informal claim for an 
increased disability rating for PTSD.  On receipt of the 
claims folder, the RO should adjudicate that issue.  


Earlier Effective Date for Service Connection for PTSD

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).    

In this case, the RO received the veteran's claim for PTSD on 
February 19, 1997, many years after his separation from 
service.  Prior to that date, there is no formal or informal 
claim for service connection for PTSD.  Therefore, service 
connection may not be awarded prior to February 19, 1997.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board acknowledges that, in March 1971, the veteran 
claimed entitlement to service connection for a "nervous 
condition."  In a March 1971 rating decision, the RO denied 
service connection for undifferentiated schizophrenia.  The 
RO notified the veteran of that decision, but he did not 
initiate an appeal.  In February 1980, the veteran submitted 
a claim for service connection for "nerves."  In a December 
1980 rating decision, the RO found no new and material 
evidence to reopen the claim.  Again, the veteran did not 
initiate an appeal of the decision after the RO notified him 
of the denial.  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Therefore, the rating 
decisions of March 1971 and December 1980 are final.  
Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  In this case, the veteran alleges that the RO 
committed clear and unmistakable error in these rating 
decisions.  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.  

The Board observes that, in his July 1997 notice of 
disagreement, the veteran claimed that, with respect to the 
December 1980 rating decision, he was never examined for 
PTSD.  He asserted that he had been given the proper 
examination, the RO would have granted service connection for 
PTSD.  Similarly, in his August 2000 statement, the veteran 
related that he located records dated in 1970 from Western 
Missouri Mental Health Center, which, he asserted, showed 
that he had PTSD symptoms at that time.  He claimed that VA 
should have secured these records at the time of the 1971 and 
1980 rating decisions.  The Board finds that both of these 
arguments amount to claims that the RO failed in its duty to 
assist the veteran.  As discussed above, a breach of VA's 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley, 11 
Vet. App. at 213; Caffrey, 6 Vet. App. at 383-84.  

The veteran's last argument, as discussed during the November 
1997 hearing, is that he was misdiagnosed in the past and 
that he in actuality always had symptoms of PTSD.  During 
that hearing, he submitted VA outpatient notes dated in 1997 
with the medical opinion supporting his contentions as to 
misdiagnosis.  Also, in August 2000, the veteran submitted 
records of treatment in 1970 at Western Missouri Mental 
Health Center.  Initially, the Board finds that the veteran's 
contention, taken alone, is tantamount to a disagreement with 
the RO's evaluation of the evidence at the time.  Such an 
argument does not amount to a claim of clear and unmistakable 
error.  Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 
214; Russell, 3 Vet. App. at 313.  Moreover, the medical 
records submitted cannot be considered because a 
determination as to clear and unmistakable error must be 
based on the record as it existed at the time of the prior 
decision at issue.  Grover, 12 Vet. App. at 112; Russell, 3 
Vet. App. at 313-14.  Therefore, the veteran has failed to 
raise a valid claim of clear and unmistakable error in the 
March 1971 and December 1980 rating decisions.  


ORDER

The appeal with respect to the increased disability 
evaluation for PTSD is dismissed.  

Entitlement to an effective date earlier than February 19, 
1997, for the award of service connection for PTSD, to 
include the issue of whether there was clear and unmistakable 
error in rating decisions issued in March 1971 and December 
1980, is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 9 -


